Name: Commission Regulation (EEC) No 2863/80 of 5 November 1980 amending Regulations (EEC) Nos 685/69 and 625/78 as regards the time limits for payment in the case of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 16 Official Journal of the European Communities 6. 11 . 80 COMMISSION REGULATION (EEC) No 2863/80 of 5 November 1980 amending Regulations (EEC) Nos 685/69 and 625/78 as regards the time limits lor payment in the case of butter and skimmed-milk powder bought in by inter ­ 1 vention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 6 (7) and Article 7 (5) thereof, Whereas, in the case of butter, Article 5 (5) of Commission Regulation (EEC) No 685/69 (3 ), as last amended by Regulation (EEC) No 1 829/80 (4), and, in the case of skimmed-milk powder, Article 2 (2) of Commission Regulation (EEC) No 625/78 (5), as last amended by Regulation (EEC) No 1 104/80 (6), set earliest and latest dates for the payment of the buying-in price by intervention agencies ; Whereas those dates should be revised in order to harmonize the conditions governing buying-in applied by intervention agencies with those applied in commerce ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (5) of Regulation (EEC) No 685/69 is hereby replaced by the following : *5 . Payment for butter bought in by the inter ­ vention agency shall be made within a period commencing the 60th day after the date on which the butter was taken over by the intervention agency and terminating the 90th day after that date'. Article 2 Article 2 (2) of Regulation (EEC) No 625/78 , is hereby replaced by the following : '2 . Payment for skimmed-milk powder bought in by the intervention agency shall be made within a period commencing the 60th day after the date on which the skimmed-milk powder was taken over by the intervention agency and termi ­ nating the 90th day after that date'. Article 3 This Regulation shall enter into force on 17 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1980 . For the Commission Finn GUNDELACH Vice-President !) OJ No L 148 , 28 . 6 . 1968, p. 13 . 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . &gt;) OJ No L 90, 15. 4. 1969, p. 12 . 4) OJ No L 178 , 12. 7. 1980, p. 22. ») OJ No L 84, 31 . 3 . 1978 , p. 19 . &lt;&gt;) OJ No L 115, 6 . 5 . 1980 , p. 8 .